Determination of the Department of Motor Vehicles, dated June 6, 1977, revoking petitioner’s license to operate and maintain an automobile repair shop, unanimously modified, on the law, without costs or disbursements, to the extent of reducing the penalty to a suspension for six months and, except, as thus modified, confirmed. The record amply supports the finding that petitioner violated 15 NYCRR 82.5 (b) by making an unauthorized repair. We conclude, however, that revocation was an excessive penalty since the violation appears to be an isolated incident for petitioner who has spent his entire adult life in the motor vehicle repair business. Thus, we modify the penalty to the extent indicated. Concur—Birns, J. P., Silverman, Fein, Markewich and Sullivan, JJ.